NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        MAR 27 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 PAUL DEN BESTE,                                   No. 15-15612

                  Plaintiff-Appellant,             D.C. No. 2:13-cv-01893-TLN

   v.
                                                   MEMORANDUM*
 PATRICK BULMER, AKA California
 Receivership Services,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Paul Den Beste appeals pro se from the district court’s order denying a

motion for rehearing of its order dismissing his bankruptcy appeal for failure to

prosecute. We have jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We review

for an abuse of discretion the district court’s denial of a motion for rehearing.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
United States v. Fowler (In re Fowler), 394 F.3d 1208, 1214 (9th Cir. 2005). We

affirm.

      The district court did not abuse its discretion in denying Den Beste’s motion

for rehearing because Den Beste did not show that the district court erred in

dismissing his appeal for failure to prosecute after it provided multiple

opportunities to comply with its orders and warned Den Beste that a failure to do

so would result in dismissal. See Fed. R. Bankr. P. 8022(a)(2); Fowler, 394 F.3d at

1214-15 (a motion for rehearing must state with particularity each point of law or

fact the court overlooked); see also Moneymaker v. CoBen (In re Eisen), 31 F.3d
1447, 1451 (9th Cir. 1994) (“A reviewing court will give deference to the district

court to decide what is unreasonable because it is in the best position to determine

what period of delay can be endured before its docket becomes unmanageable.”

(citation and internal quotation marks omitted)).

      AFFIRMED.




                                          2                                     15-15612